Citation Nr: 1146274	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral patellofemoral syndrome with tendonitis, claimed as secondary to the service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefit currently sought on appeal.  

In March 2008, the Board remanded the appeal for further development by the originating agency.  In March 2009, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its Memorandum Decision, the Court found that in accordance with its holding in Savage v. Shinseki, 24 Vet. App. 259 (2011), a remand was required for the Board to obtain clarification of the opinion provided by the Veteran's private physician, Dr. G. T.-H. in March 2003, or to explain why clarification of the opinion is not necessary.  

In Savage, the Court held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification...could provide relevant information that is otherwise in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki.  The Court made it clear, however, that the Board's duty to clarify a medical opinion is limited and only arises in "those instances in which the missing evidence bears greatly on the probative value of the private examination report."  Id.

The Court noted that concerning the Veteran's complaints of pain in her knees, hips and back, Dr. T.-H. concluded that although it was difficult to definitively link the etiology of the additional symptoms, it was likely that failure of the original [in-service] surgery resulted in a change in gait that translated to changes and pain in more "proximal joints."  The Board dismissed Dr. T.-H.'s opinion, finding that her concluding statement was unclear as to whether she was referring to the Veteran's knees as the "more proximal joints" and further whether she was aware of the Veteran's specific diagnoses made concerning the Veteran's knees.  Thus, the Board found that her statement was "vague and speculative in nature," and that her opinion "lacked the probative value required to find an etiological relationship between the service-connected bilateral foot disability and the Veteran's knee complaints."  The Board subsequently scheduled the Veteran for a VA examination in July 2008 and found that the VA examiner's opinion was more probative than Dr. T.-H.'s.

The Court found that given that the Veteran's claim was largely decided on the Board's weighing of Dr. T.-H.'s opinion, against the opinion of the July 2008 VA examiner, clarification of her opinion is of key importance, and the need for such clarification fits squarely within the Court's limiting instruction under Savage.  In this regard, a clarifying statement would be relevant, factual, and objective because it would explain what Dr. T.-H. meant by "proximal joints" and whether her opinion was based on a known diagnosis of the Veteran's knee condition, and it bears greatly on the probative value of the examination because the Board found the examination vague and speculative based on those points.  

In this case, the Board finds that the interests of the Veteran are best served by remanding this case so that clarification of the opinion can be requested.


Accordingly, the case is REMANDED for the following action:

1.  Return to Dr. T.-H. a copy of her March 2003 medical opinion and request further clarification.  Specifically, request that she indicate whether she was referring to the Veteran's knees when she stated that the Veteran's "proximal joints' might be impacted by her foot disorders, and whether she is aware of the specific diagnoses made concerning the Veteran's knees.  Allow a reasonable amount of time for his response.  If Dr. T.-H. is unable or unwilling to provide clarification within that time frame, documentation to that effect should be added to the claims folder. 

2.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims in light of any additional evidence received.  If any of the benefits sought on appeal remain denied, provide the Veteran and her representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


